—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondents from taking any further action against the petitioner in the matter entitled People v Robert Clark, pending in the Supreme Court, Queens County, under Indictment No. QN11570/97.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). *611The petitioner has failed to demonstrate a clear legal right to the relief sought. Miller, J. P., Joy, Altman and McGinity, JJ., concur.